        Case 17-34230 Document 256-7 Filed in TXSB on 11/05/18 Page 1 of 5




                                           Waller Marine
                                       2011 Research Credit
                                        Engagement Report

III. METHODOLOGY

   A. Qualification approach

       1. Overall approach

          The 2011 Research and Experimentation (“R&E”) Study covered the tax years ending
          2/28/11 and 2/28/12. EY computed the 2011 and 2010 research credits under section 41
          using the General Credit (“GC”) method. The scope of services included the identification of
          eligible qualified research expenses (QREs) for the tax years ending 2/28/11 and 2/28/12.
          The historic base period (1984-1988) was established for Waller Marine, and included the
          Polar Energy subsidiary company.

          EY documented the respective 2/28/12 QREs for the 2011 credit computation and to be
          used in the future years as part of the Alternative Simplified Credit (“ASC”) base period
          QREs. This activity included calculating a research credit with enough detail to allow a
          selection of the ASC or regular credit in future tax years and identifying project
          documentation so it can be preserved.

          The project team conducted interviews with Waller Marine President David Waller, Vice
          President Anthony Waller, Engineering Vice President Stephen McKillop, Chief Financial
          Officer Douglas Hanson, Chief General Counsel Taylor Norton, and various other involved
          personnel to determine whether certain projects contained qualified research expenditures.
          We reviewed costing information by project by person, and also reviewed relevant contracts
          and other project documentation in conjunction with our review of QRE amounts. We then
          created a summary costing workbook to determine qualified wages and contract expenses
          for the qualified projects.

       2. Validation process

          Two primary types of information were requested and received:
                  i. Employee Costing information: EY sent a data request to request the gross
                     earnings by employee for the projects conducted in 2010 and 2011. Doug
                     Hanson, Chief Financial Officer, provided this information for Waller Marine.
                 ii. Project Detail by employee role: EY sent a data request to Doug Hanson to
                     request project detail by employee role (direct support, direct supervision, or
                     engineering) for 1984 – 1988 and 2010 – 2011.
          The raw data was analyzed to identify total project costs and total engineering costs charged
          to each project. The data was then subtotaled by the project number to determine total
          engineering expenses by project.

       3. Detailed qualification process
          A pre-interview email was sent to the Waller Marine individuals listed above. The pre-
          interview email included the following attachments:
              • Example Project Survey (Appendix 1)
         Case 17-34230 Document 256-7 Filed in TXSB on 11/05/18 Page 2 of 5




               •   R&E Flow Chart which describes how developmental activities may qualify for the
                   Research Tax Credit (Appendix 2)
               •   Qualified Activities PowerPoint which describes different scenarios of qualified
                   activities for the Research tax Credit (Appendix 3)

           In addition, EY researched for patents and projects from Waller Marine during both the base
           period and 2007-2011 time frames. We visited the Waller Marine team inquiring about the
           projects we had identified in our preliminary research as well as any projects that we may not
           have discovered in our research.

           The aim of the interviews was three-fold: (1) to gather facts so that EY could make a
           determination as to whether or not their activities and related expenses should be deemed
           qualified; (2) to determine what contemporaneous documentation was available and (3) to
           update or complete the survey with the project-specific facts obtained during the interview.

           After the interview was complete, EY was able to determine qualifying projects for these time
           periods. Additionally, EY had enough information to seek further information about qualified
           expenses and qualifying employee time.

       4. Funding

           During the fact gathering process with the various client personnel, they identified the
           clients, subcontractors, and relevant phases associated with the projects. These clients have
           either been paid by Waller Marine based on a Lump Sum or Not to Exceed contract.
           Generally, when the contractors were paid a lump sum fee to perform services, the risk was
           borne by Waller Marine and Waller Marine maintained the right to intellectual property
           developed as a result of such task performed. In these instances, the cost incurred by Waller
           Marine on activities is considered qualified. Any sub-contractor costs identified that were
           conducted by the sub-contractor on Waller Marine’s behalf are also included in the qualified
           research expenditures. A contract review was performed for each qualified project to confirm
           the funding status of the contract.

       5. Identification of projects / department / employees

           In reviewing Waller Marine’s tax returns, we noted a brother-sister corporate relationship
           between Waller Marine and Polar Energy. We addressed this relationship by requesting
           information for Polar Energy for the same time periods covered for Waller Marine. Waller
           Marine President David Waller confirmed no major qualified research projects for Polar
           Energy during these time frames.

       6. Interview process

           Chief Financial Officer Douglas Hanson and Chief General Counsel Taylor Norton were asked
           via post-interview emails to provide the basis on which Waller Marine was performing work
           for their clients (payment terms). They were also asked to provide the names of employees
           that worked on activities considered qualified along with an estimation of the amount of
           hours spent during a specific year on these activities. General Counsel Taylor Norton
           provided EY with the actual contract between Waller Marine and the client. In a number of
           instances the contract referred to the actual Purchase Order (“PO”) for the terms of the fee
           structure. Generally the warranties provided by the contractor, the clause on intellectual
           property rights as well as the termination clauses could be obtained from the contract.


Research Credit Engagement Report
Section III, Methodology                                                                        Page 2
         Case 17-34230 Document 256-7 Filed in TXSB on 11/05/18 Page 3 of 5




           Once it had been determined whether the appropriate clauses within the agreement/contract
           with the client passed the risks back to Waller Marine, the applicable costs to be included in
           the determination for qualified research expenditures were captured.

       7. How the qualified research activities were documented

           As noted above, a project survey was sent to Anthony Waller and Stephen McKillop before
           the interview with the Waller Marine chief officers took place. Once the interview took place,
           the surveys were further populated with any discovered relevant facts. The interview notes
           were incorporated into the surveys.

           Documents were requested to support the qualifying activities discussed in the interview. EY
           incorporated the discovered facts and applied them to the relevant costs in the Final
           Determination workbooks.

       8. Substantiation

           EY requested documentation after its meeting interview with the Waller Marine chief officers
           to support the qualified activities discussed. Chief Financial Officer Douglas Hanson and
           Engineering Vice President Stephen McKillop sent the following information after our
           interview:
               • Architectural sketches of project designs
               • Engineering studies and models on key components (hydraulic jacks, plinth vibration
                   controls, concrete inertia base, etc.,)
               • Patents related to project

       9. Qualified supply expenses

           Supply expenses for the projects were received from Douglas Hanson, Waller Marine Chief
           Financial Officer, in excel spreadsheet format containing Job ID, General Ledger Account ID,
           Transaction Date, Vendor ID, Transaction Description, and Net Debit/Credit amount.
           Expenses were listed by project.

           We requested purchase orders for the supplies equaling to 80% of the project costs to qualify
           the supplies.

       10. Qualified contract research expenses

           Contract research expenses for the projects was received from Douglas Hanson, Waller
           Marine Chief Financial Officer, in excel spreadsheet format containing Job ID, General Ledger
           Account ID, Transaction Date, Vendor ID, Transaction Description, and Net Debit/Credit
           amount. Expenses were listed by project. Additionally, notes were provided about specific
           vendors to help qualify amounts; for example, vendors that were tagged as being outside of
           the United States were excluded from qualified contract research amounts.

           After reviewing the lists by their General Ledger Account ID and Transaction Description, we
           requested contracts for the vendors that comprised 80% of the dollar values for each project.
           We reviewed the contracts to qualify whether the amounts would qualify as contract
           research.



Research Credit Engagement Report
Section III, Methodology                                                                        Page 3
         Case 17-34230 Document 256-7 Filed in TXSB on 11/05/18 Page 4 of 5




   B. Quantification approach

       1. Summary of credits and use of EY Research Credit Calculator

           Waller Marine’s R&E credits were calculated in accordance with all the relevant rules in IRC
           Section 41 utilizing the EY Research Credit Calculator. We calculated a credit of $6.565,397
           for the tax year ending 2/11 and $6,774,142 for the tax year ending 2/12.

       2. Method

           EY used the general credit to compute the credits for 2010 and 2011.

       3. Section 280C(c) election

           I.R.C. §280C(c)(3) allows the taxpayer to elect a reduced credit amount thereby eliminating
           the requirement to deduct qualified research expenditures claimed for the R&D Tax Credit.
           This election can only be made on a timely return. For the tax year ending 2/11, the client
           did not file this election on a timely filed return. Therefore specific adjustments will need to
           be made for the purposes of capturing the credit for that tax year. For the tax year ending
           2/12, we calculated the reduce credit and the client should elect this reduced credit on their
           timely filed return.

       4. Controlled group computation

           Waller Marine is part of a controlled brother-sister group along with Polar Energy, Inc. We
           requested documentation for Polar Energy for the same periods we requested information
           for Waller Marine and included this information in our credit calculations.

       5. Base period computation

           To compute the appropriate base period, we analyzed all the acquisition and disposition
           information and loaded relevant QRE data into the EY R&D calculator. The calculator is an
           Access database that accurately accounts for acquisition and disposition information in
           calculating the base period. We incorporated the results of this analysis into our calculations.

           During the initial credit calculation for the return, we included data for Polar Energy, Inc.,
           which was created by Waller Marine in 1986, with the Waller Marine population for the base
           period.

       6. Consistency

           Qualified Research Expenditures (“QREs”) taken into account for computing the general
           credit base period must be consistent with the determination of QREs for the credit year. EY
           confirmed that the treatment of QREs was consistent both in the credit year (2011) and in
           the base years (1984-1988).

       7. Approach for quantifying qualified wages

           The qualified wages for each project were determined based on the technical interview and
           quantitatively documented by the Chief Financial Officer, Douglas Hanson, identifying the
           individuals by name that participated in the qualified activities for each qualified project, and


Research Credit Engagement Report
Section III, Methodology                                                                           Page 4
         Case 17-34230 Document 256-7 Filed in TXSB on 11/05/18 Page 5 of 5




           also identifying the individuals by name that participated in non-qualified activities outside of
           the country. The CFO also classified individuals by function (direct supervision, direct
           support, or engineering) for each project for years 2010 – 2011. The CFO additionally
           provided the Box 1 W-2 Wage detail. If an employee spent 80% or more of his total working
           hours on qualified activities, then 100% of the employee’s wage was captured as qualified
           wage.

       8. Approach for quantifying supplies

           The qualified supplies for each project were also determined based on the technical interview
           and quantitatively documented by the Chief Financial Officer, Douglas Hanson. Qualified
           supply purchase order document details were requested from either Douglas Hanson or
           Taylor Norton.

           The qualified supplies were included in full, to the extent that they were verified as supplies
           directly related to the projects in hand.

       9. Approach for quantifying contract research expenses

           Qualified  vendor  purchase  order  document  details  were  requested  from  the  applicable 
           project manager. The related contracts were requested from either Douglas Hanson or Taylor 
           Norton.  The  contracts  were  reviewed  for  payment  terms,  intellectual  property  rights, 
           warranties provided and contract termination clauses. 
            
           The  qualified  contract  research  expenses  were  multiplied  by  the  qualifying  percentage  and 
           were then multiplied by an additional 65% as per §41(b)(3)(A). 

   C. State credits

           EY did not calculate any state related credits.




Research Credit Engagement Report
Section III, Methodology                                                                              Page 5
